Citation Nr: 1229891	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-41 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for vocal impairment claimed to have resulted from Department of Veterans Affairs (VA) treatment in July 2004. 

2.  Entitlement to an initial evaluation in excess of 30 percent for anxiety prior to December 20, 2011. 

3.  Entitlement to an initial evaluation in excess of 50 percent for anxiety prior to and after December 20, 2011.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1975. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for an anxiety disorder and compensation under 38 U.S.C.A. § 1151 for vocal impairment.   

Subsequently an April 2008 rating decision, in pertinent part, granted service connection for an anxiety disorder, assigning a 30 percent evaluation effective March 18, 2004.  

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing at the RO in San Antonio, Texas, in January 2010.  A transcript of the hearing is of record.    

In July 2010, the Board requested the medical opinion of an independent medical specialist.  The requested opinion was received in August 2010.  In January 2011, the Board remanded the Veteran's claim of compensation under 38 U.S.C.A. § 1151 and increased rating claim for additional development, which has been accomplished.  

Additionally, in January 2011, the Board remanded a claim of service connection for rhinitis.   Service connection, with a 0 percent evaluation effective November 29, 2005, was granted in a May 2012 decision review officer (DRO) decision.  Because the Veteran has been granted the full benefit he sought, his claim of service connection for rhinitis is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2012, rating decision, the RO granted the Veteran a 50 percent rating for his service connected anxiety disorder, effective December 20, 2011.  Thus, the increased rating issue has been bifurcated and re-characterized to comport to the development of his claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran's claim file shows that a May 1992 Workers Compensation claim noted that he had major depression with anxiety and claimed that it prevented him from working.  During his January 2010 Board hearing the Veteran testified that one of the reasons he could not keep jobs was that he used to get angry with his bosses and thought they were coming after him.  Additionally, the Veteran's ex-wife submitted a written statement indicating that he sleeps 2-4 hours a night, is highly agitated, and cannot handle stress, and for these reasons cannot be employed.  VA treatment records dated throughout the pendency of the Veteran's claim indicate that he is unemployed.  A December 2011 VA examination noted that the Veteran's anxiety disorder caused occupational impairment, but the examiner did not make a finding as to whether it rendered him unemployable.  The Board finds that a claim for a TDIU is raised by the evidence of record and is currently before the Board on appeal as part and parcel of his claim for an increased evaluation.

The Veteran's Virtual VA electronic claim file contains additional VA psychiatric treatment records subsequent to the last adjudication of his claim by the agency of original jurisdiction (AOJ).  However, these records are not pertinent evidence as they are entirely redundant of evidence already considered by the AOJ in previous supplemental statements of the case (SSOCs) adjudicating his increased rating claim.  Thus, a remand pursuant to 38 C.F.R. § 20.1304 or a waiver of the Veteran's right to have this evidence considered by the AOJ in the first instance is not necessary.  

Finally, subsequent to his January 2010 Board video conference hearing, in a February 2012 VA Form 9 the Veteran requested a second Board video conference hearing.  The Veteran has already been provided with a Board hearing in conjunction with his claim; he has not provided a specific reason as to why he requests a second hearing; and he has not submitted a motion for a new Board hearing.  The Board finds that second hearing need not be scheduled and will proceed with his claim.  See 38 C.F.R. §§ 20.700, 20.717. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC. 


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that that the Veteran's vocal impairment is an additional disability caused by medication erroneously given to him during his July 2004 VA treatment.

2.  Prior to and after December 20, 2011, the Veteran's anxiety is manifested by occupational and social impairment with reduced reliability and productivity, and GAF scores ranging from 40 to 65.

CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for vocal impairment have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011). 

2.  The criteria for an initial evaluation of 50 percent, but no more, for anxiety prior to December 20, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9413 (2011).

3.  The criteria for an initial evaluation in excess of 50 percent for anxiety prior to and after December 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2004, September 2004, January 2007, and January 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently re-adjudicated in a January 2012 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs), VA medical treatment records, SSA decision and accompanying records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's anxiety disability and the nature and etiology of his claimed vocal impairment; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  38 U.S.C.A. § 1151 Claim

The Veteran seeks compensation under 38 U.S.C.A. § 1151.  He testified at his January 2010 hearing that his stuttering is due to being prescribed drugs in error during his July 2004 VA treatment, and that his stuttering began shortly after he was given the wrong medication and that it has continued off and on.  

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in 2004.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA.  38 U.S.C.A. § 1151 (West 2002); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

VA regulations governing the adjudication of claims for benefits under 38 U.S.C.A § 1151(a) were amended, effective September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  The new regulation implemented the current provisions of 38 U.S.C.A. § 1151.  The regulations have no retroactive effect and, in any event, merely implement existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  The RO considered the new regulation in April 2005.   

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter. Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An April 2004 VA treatment record noted that the Veteran reported that he had "acquired a speech impediment, but had four teeth pulled a few months ago."

A July 30, 2004, VA psychiatric record noted that the Veteran was discharged on July 29, 2004, and the pharmacist reported that an error occurred when he was given morphine rather than codeine.  It was noted that the Veteran would be contacted in attempt to have him return the morphine.  

August 2, 2004, VA treatment records showed that the Veteran was given a 30 milligram bottle of morphine on July 29, 2004, but it was returned since he was supposed to have received 30 milligrams of codeine.  

August 3, 2004, VA hospital in-patient records noted that the Veteran had multiple medical and psychiatric problems and was brought by his wife to triage with an altered mental status, but was then noted to be oriented.  On arrival the Veteran was found to be hypotensive, with blood pressure of 70s/40s.  He responded immediately to treatment and his blood pressure increased to 100s/60s.  It was noted that he had a past medical history of major depressive disorder with recent psychiatric hospitalization and discharge on July 30, 2004.  A physical examination was conducted, and laboratory testing was performed.  A problem list of resolved hypotension, bradycardia, questionable altered mental status secondary to hypotension/poor cerebral perfusion, dysphagia to solids/liquids, chronic low back pain, transaminases, and acute renal failure was noted.  It was also reported that the Veteran's neurological problems were likely secondary to hypotension and had resolved.  

August 4, 2004, VA treatment records noted that the admission was for acute disorientation possibly resulting from a pharmacy error, in which morphine was dispensed rather than codeine.  "If this is the case he should be ready to leave soon or go back to the psychiatric department."  

An August 16, 2004 VA examination was conducted for the Veteran's claim for an increased rating for his service connected sinusitis disability.  The examiner conducted a physical examination and interviewed the Veteran.  In response to an examination form question, the examiner found that the Veteran had no speech impairment.  

August 23, 2004, VA treatment records noted that the Veteran presented for increased anxiety and depression since having to be hospitalized secondary to pharmacy error.  He was dispensed "MS04" rather than codeine leading to hypotension and disorientation.     

A July 2006 VA treatment record noted that the Veteran's stuttering improved with relaxation and when not talking about his personal issues.  

A September 2009 addendum to a September 2009 VA psychology treatment record noted that the Veteran reported that he has had a problem with stuttering ever since Olivia G. died in 2004.  "She" was given morphine instead of codeine.  The Veteran also submitted a photocopy of this treatment record, crossed out the words Olivia G., and wrote "witnessed Olivia (ex wife) 2004."  He also crossed out the word "she" and wrote "he."

The medical evidence of record clearly shows that in July 2004, the Veteran erroneously received morphine rather than codeine from a VA pharmacy and, as a result of this error, received treatment for various problems include hypotension on August 3, 2004.  

Regarding whether additional disability exists within the meaning of § 1151 that was caused by VA giving the Veteran the wrong medication in July 2004, two medical opinions are of record.  

An August 2010 VA Independent Medical Opinion noted that the examiner reviewed all of the record that was provided to him, and the current literature regarding the adverse effects of morphine and causes of stuttering and vocal cord paralysis.  On July 29, 2004, the Veteran received morphine sulfur immediate release tablets instead of codeine and was taking 240 milligrams a day, which is indeed a high dose.  The error was quickly indentified on August 3, 2004, and on August 4, 2004, he was admitted with hypotension and some change in mental status.  The condition responded well to hydration.  There was no documentation of abnormal speech until a July 2006 psychiatric note that stated his stuttering improved with relaxation.  The examiner noted that, to the best of his knowledge, there is no evidence in the medical literature that morphine can cause speech problems.  There might be indirect ways like morphine causing shock and stroke resulting in vocal cord paralysis.  If it is assumed that it is the cause in his case, then it should have been evident during or soon after his admission.  It always comes with other symptoms when stroke is the cause.  The examiner noted that it was not clear to him that the medical staff failed to document the Veteran's speech problems or that he did not have any.  It was noted further that 240 milligrams of morphine in an opioid naïve patient could cause hypotension, shock, seizure, and a number of other conditions.  Stuttering is different from actual vocal cord paralysis.  Stuttering is more related to psychological reasons and vocal cord paralysis is more neurological and anatomical, including neck trauma and stroke, which are not evident in this case.  Therefore, it is unlikely that the symptoms of speech have a connection with the medication error.  

A November 2010 medical opinion authored by a VA physician, which was submitted by the Veteran in support of his claim, noted that he was a patient under the physician's care.  The Veteran experienced a narcotic overdose in 2004.  It appears likely that his symptoms of stuttering, vocal problems, and lack of concentration "could have occurred" secondary to a hypoxic episode from the morphine overdose.  The phrase "could have occurred" is, at best, speculative as to the etiology of the Veteran's claimed disability.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, no rationale is provided for the opinion.  This opinion is of little probative weight.   

As a lay person the Veteran is competent to report observable symptoms such as a stuttering following his July 2004 error involving medication.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, an April 2004 VA treatment record shows that his stuttering problems existed some three months prior to the July 2004 medication incident, rather than beginning after the July 2004 incident as subsequently reported by the Veteran.  

Accordingly, the Board finds that the Veteran's statements that he began stuttering after the July 2004 incidence are not credible.  Further, as a layperson, lacking in medical training and expertise, the Veteran is not competent to provide an opinion as to whether taking medication erroneously prescribed to him caused his vocal impairment (stuttering) condition.  See Layno, supra.  

The only competent, probative evidence on this issue is the opinion of the August 2010 independent medical examiner who concluded that his current vocal impairment was not caused by VA's July 2004 treatment and provided a rationale for his conclusion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While it is unfortunate that the Veteran was given the wrong medication by VA in July 2004, there is absolutely no competent, probative evidence that VA's treatment and pharmacy services in July 2004 caused his current vocal impairment.  There is no doubt to be resolved; and compensation benefits under 38 U.S.C.A. § 1151 for vocal impairment is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

III.  Increased Rating Claim

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD prior to December 20, 2011, and in excess of 50 percent after December 20, 2011.  The Veteran testified at his January 2010 Board hearing that he had nightmares, anxiety, sleeps only about 2.5 hours per night, was distracted, that he had a poor short term memory, anger problems, and that one of the reasons he could not keep jobs was that he used to get angry with his bosses and thought they were coming after him.  The Veteran's ex-wife submitted several written statements indicating that he had social separation and sits for hours doing nothing, sleeps 2-4 hours a night, had horrible nightmares, and was highly agitated and cannot handle stress.  She also reported for these reasons he cannot be employed.  The Veteran's ex-wife reported that she was a nurse.  

The RO originally granted service connection for anxiety in an April 2008 rating decision, with a 30 percent evaluation and an effective date of March 18, 2004, under 38 C.F.R. § 4.130, DC 9413.  A January 2012 rating decision increased the Veteran's rating to 50 percent  effective December 20, 2011, under the same diagnostic criteria. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The general rating formula for evaluating disability due to mental disorders, including anxiety, is found at 38 C.F.R. § 4.130. 

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995).

A.  Evaluation in Excess of 30 Percent for PTSD prior to December 20, 2011

VA hospital records noted that the Veteran was admitted for treatment on July 22, 2004 and discharged on July 28, 2004.  His admittance diagnosis was depressive disorder with passive suicidal ideation and posttraumatic stress disorder (PTSD) as given by him.  A GAF score of 40 was assigned on admittance.  On discharge he was given a diagnosis of major depressive disorder (MDD) and PTSD as per his history.  A GAF score of 50 was assigned.  He endorsed symptoms of poor sleep, decreased interests, low energy, poor concentration, and poor appetite.  He contemplated suicide by not eating as the Bible allowed fasting.  He carried a Bible and books.  A mental status examination on admittance revealed that he was disheveled, had normal speech, a self-described depressed mood, but a non-congruent effect, that he was oriented to person, place, and time, had poor insight and judgment, and that his thought content was preoccupied.  He had sucidial ideation to commit suicide by starving himself.  It was noted he was admitted and that he had some anxiety symptoms.  A discharge mental status examination revealed that the Veteran was more awake and alert and had better hygiene.  He was cooperative, had normal speech, a depressed mood and congruent affect, was oriented to person, place, and time, a logical thought process, and no delusions, hallucinations, or suicidal or homicidal thoughts.  

August 2004 VA treatment records noted that the Veteran had a past psychiatric history of depression, anxiety, and alcohol abuse, and presented to psychiatric triage for recommendations for increased anxiety and depression since having to be hospitalized secondary to a pharmacy error.  He denied psychosis or homicidal or suicidal ideation.  He requested a tranquilizer for anxiety, which was denied.  

A second August 2004 VA treatment record noted that the Veteran complained of depression, difficulty sleeping, poor concentration, decreased energy, and occasional guilt.  A mental status examination revealed that the Veteran had fair personal hygiene, was cooperative, pleasant and polite, had no psychomotor activity, and no disturbance of attention.  His speech was of normal rate, volume, and clarity, and was spontaneous.  His mood was euthymic and affect was appropriate to immediate thoughts.  He was oriented to person, place, and time.  His thoughts were clear, logical, and goal directed.  He denied homicidal or suicidal ideation, hallucinations, and delusions.  His thought content included concerns about depression.  Judgment and insight were fair.  

A September 2004 VA treatment record noted the Veteran had a hospital admission and was presenting for intake for a new provider.  He complained of sleep difficulties, depressive symptoms, and pain control.  He slept only 3-4 hours per night.  He had taken Prozac and Zoloft in the past.  He had no hallucinations or suicidal ideation.  A mental status examination revealed he was well groomed, casually dressed, had no disturbance of attention or emotion, an euthymic to mildly dysphoric mood, was alert and oriented to person, place, and time, and had an intact recent and remote memory and concentration.  He denied suicidal ideation and his judgment was fair and insight limited.  An impression of MDD was given and a GAF score of 55 was assigned.  

A January 2005 VA treatment record noted that he complained of sleep difficulties, depressive symptoms, and pain control.  He slept 4-6 hours per night.  He had no hallucinations or suicidal ideation.  A mental status examination revealed he was well groomed, casually dressed, had no disturbance of attention or emotion, an euthymic to mildly dysphoric mood, was alert and oriented to person, place, and time, and had an intact recent and remote memory and concentration.  He denied suicidal ideation and his judgment was fair and insight limited.  An impression of MDD was given and a GAF score of 55 was assigned.  

A November 2006 VA treatment record noted that the Veteran reported sleeping poorly for 2-3 hours per night, continued to have anxiety, denied manic symptoms or suicidal or homicidal ideation, and had decreased interest, energy, and concentration.  He reported playing pool and watching television, walking when his back did not hurt, and seeing some friends at the VA hospital.  He lived in an assisted living home with other Veterans.  He had several relatives in-state that he keeps in touch with.  A mental status examination revealed normal speech and psychomotor activity, appropriate eye contact, euthymic mood, appropriate affect, he was oriented to person, place, and time, had intact concentration, logical and coherent thoughts, thought content was about coping with depression, and no suicidal or homicidal ideation.  

A March 2007 VA treatment record noted that the Veteran was recently evaluated for sleep apnea, and reported he continued to have problems falling and staying asleep.  He also continued to experience nightmares.  He reported that he had a mix of depression and anxiety, which was worse when he was alone.  He had been married four times and has six children.  He reported he cannot work due to pain, had an inability to focus, and feeling overwhelmed with work.  He reported he had a problems concentrating and frequently forgets or loses things.  The clinician noted that he then had anxiety, avoidance/isolation, nightmares, insomnia, and decreased concentration, but did not have suicidal thoughts or depression.  A mental status examination was conducted, and diagnoses of depressive disorder not otherwise specified (NOS) and PTSD (provisional) were given and a GAF of 65 was assigned.  It was noted that the Veteran was unemployed, lived in a VA group home, and had financial problems.  

A July 2007 VA treatment record noted that the Veteran reported trouble falling asleep and extreme anxiety when waking.  He still had nightmares and continued anxiety for the past 3 months.  He had a new complaint of panic attacks lasting anywhere from 20 minutes to 1 hour.  Symptoms included being frightened like a child.  He endorsed symptoms of depression, anxiety, worry and guilt, nightmares, decreased concentration, but no homicidal ideation or delusions.  A mental status examination revealed that he was well groomed and dressed, had a depressed mood, and was oriented.  He requested different medication for anxiety.  Diagnosis of depressive disorder NOS and PTSD (provisional) were given and a GAF of 65 was assigned.  

A November 2007 VA treatment record noted that the Veteran was seen for recurrent anxiety and insomnia.  Since adjustment in medication in July 2007, he had not noticed any decrease in anxiety, insomnia, or nightmares.  He continued to have panic attacks lasting for 30 minutes to 1.5 hours, during which time he reported that death would not be so bad.  He did not report any current wishes, plans, or attempts at suicide.  He described panic attacks as a generalized fear that was hard to describe, but associated with shortness of breath.  He reported depression, suicidal thoughts, anxiety, avoidance, recurrent intrusive thoughts, nightmares, insomnia, and decreased concentration.  He also reported perceptual distortion such as hearing names being called or knocking at the door.  A mental status examination was conducted.  He had occasional twitching of the neck or arm during examination which possibility indicated tardive dyskinesia.  His mood was depressed.  He had suicidal ideation during panic attacks, but denied attempts or plans.  Diagnosis of depressive disorder NOS and PTSD (provisional) were given, and a GAF score of 60 was assigned.  

A VA examination was conducted in March 2008.  The examiner noted a review of the Veteran's claim file.  The examiner reported that since beginning service the Veteran had developed symptoms of anxiety and depression and at times was referred for possible PTSD symptoms.  These symptoms had progressively worsened.  He continued to have problems with sleep and insomnia, anxiety, nightmares, and depressive symptoms.  He then took a number of medications, including Ambien, but continued to have trouble sleeping.  His sleep is quite fragmented and it was also noted that he also has trouble sleeping because of sleep apnea.  He has become more withdrawn from people, and had a good deal of anger, recurrent intrusive thoughts, and difficulties concentrating.  The examiner noted that the Veteran's outside psychiatrist (the records predate the appeal period) indicated that his inability to work was due to orthopedic, not psychiatric problems.  He maintained a relationship with his fourth wife and children.  He had limited social and interpersonal relationships and virtually no recreational or leisure pursuits.  

A mental status examination was conducted.  He had no impairment of thought process or communication.  No delusions or hallucinations.  He had been suicidal in the past, but did not describe any suicidal or homicidal ideation.  He could maintain minimal personal hygiene and other basic activities of daily living.  No obsessive behavior.  His memory was poor for details, but general memory function was good.  He had periods of extreme panic, especially when confined.  He described episodes of feeling very depressed and anxious, and ongoing severe sleep impairment.  An assessment of anxiety disorder, NOS was given and a GAF score of 60 was assigned.  The examiner noted that his problems working appeared to be in many ways primarily orthopedic and motivational.  

June 2008 VA treatment records noted that the Veteran was followed for anxiety and insomnia.  Diagnoses of depressive disorder NOS and anxiety disorder NOS were given and a GAF score of 60 was assigned.  

October 2008 VA treatment records noted that the Veteran was not doing well and had been feeling depressed.  He had difficulty sleeping and slept 3 hours per night, nightmares, problems with concentration, lack of motion, and transient audio hallucinations at night.  No suicidal or homicidal ideation.  He is not able to accomplish tasks because he is not motivated.  He endorsed depression, anxiety, intrusive thoughts, nightmares, and decreased concentration.  A mental status examination was conducted and the Veteran was given assessments of depressive disorder NOS, anxiety disorder NOS, and alcohol dependence in full remission.  A GAF of 60 was assigned.  

A May 2009 VA treatment record noted that medications helped with his anxiety, but sometimes he had to take 3 doses rather than 2.  A mental status examination was conducted, which revealed that he was casually dressed and had a euthymic mood and was pleasant.  The clinician noted that this was his usual presentation.  He was given assessments of depressive disorder NOS, anxiety disorder NOS, and alcohol dependence in full remission.  A GAF of 60 was assigned.  

Numerous VA group therapy records, dated from July to September 2009, indicated that he participated in therapy for his depression and anxiety.  

An August 2009 VA treatment record noted that the Veteran was introduced to a new clinician who will be his individual therapist and that he was confused with how to proceed in his life.  A September 2009 addendum opinion from the psychologist who authored the August 2009 VA treatment record noted that the Veteran has been diagnosed with schizophrenia, anxiety disorder, bipolar disorder, and depression in the past.  He had also been diagnosed with PTSD.  He had panic attacks and sleep apnea.  His PTSD was related to his wife's rape during active duty and having to face her rapist without being able to act on his anger.  His PTSD has interfered with his ability to work, have relationships, and the activities of daily life.  

November to December 2009 VA treatment records show that the Veteran participated in individual therapy and at times fell asleep during therapy and would awake and start talking about a different topic.  He also reported he would not be driving any longer and that he cannot sleep despite taking Ambien because of anger and anxiety.  He was bothered by family issues.  He also reported a lot of rage at the man who raped his wife and was hoping to meet him one day.  It was noted that the Veteran was angered and disappointed by those around him and maintained a rigid code of ethics to cope with the world.  It was also noted that the Veteran reported anxiety, hypervigilance, defensiveness, irritability, and avoidance.  He was never violent or destructive.  The Veteran was given diagnoses of PTSD, depression, and anxiety disorder NOS.  A GAF score of 57 at lowest was assigned.  It was also noted by clinicians that his symptoms have only very modestly improved.  

On the whole the evidence more nearly approximates the criteria for a 50 percent rating, rather than the current 30 percent rating, for anxiety, prior to December 20, 2011.  The competent medical evidence of record, shows that the Veteran had been consistently diagnosed with depression and anxiety.  Additionally, the copious evidence of record prior to December 20, 2011, indicates that he consistently had symptoms of anxiety when he was receiving treatment for depression.  

In evaluating a psychiatric disability, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The March 2008 VA examination which diagnosed the Veteran with the anxiety disorder for which service connection was granted did not differentiate those symptoms attributable to his anxiety disorder and those that were attributable to his non service connected depression and other psychiatric disorders.  Nor is there any other competent evidence which so differentiates his psychiatric symptoms or evidence indicating those aspects of his sleep impairment that are due to sleep apnea rather than his anxiety disorder.  Thus, all of his psychiatric symptoms are found to be due to his service connected anxiety disorder.  See Id.  

The competent evidence of record prior to December 20, 2011, shows that his anxiety manifests occupational and social impairment with reduced reliability and productivity due to severe impairment of sleep, impaired judgment, disturbed mood and motivation as indicated by his depression, difficulty in establishing and maintaining effective social relationships as indicated by his numerous failed marriages and limited friendships, and panic attacks.  Such manifestations warrant a 50 percent rating.  

Additionally, the medical evidence of record shows that the Veteran's GAF scores assigned for his anxiety consistently vary between 50-60, although there are outlier GAF scores as low as 40 and as high as 65.  GAF scores ranging between 50 to 60 denote moderate symptoms, and are consistent with the moderate anxiety symptomatology the Veteran suffered prior to December 20, 2011.  These scores, likewise, support a 50 percent rating.  See Carpenter, 8 Vet. App. at 242-244. 

Accordingly,  a 50 percent rating prior to December 20, 2011 is warranted under 38 C.F.R. § 4.130, DC 9413. 

B.  Evaluation in Excess of 50 Percent for PTSD prior to and after December 20, 2011

A December 20, 2011, VA examination report noted that the examiner reviewed the Veteran's claim file.  The examiner noted that the Veteran had received treatment for anxiety and alcohol addiction.  He also received treatment for PTSD related to the stress and guilt of his ex-wife being raped.  The examiner reported that the Veteran's diagnosed anxiety disorder included clinically found symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's anxiety caused occupational and social impairment with reduced reliability and productivity.  A diagnosis of anxiety disorder NOS was given, and a GAF score of 55 was given.  The examiner noted that the Veteran was observed in the waiting room looking calm, but upon coming into examination room demonstrated significant trembling, and requested whether he would rate him 100 percent.     

Prior to and after December 20, 2011, the medical evidence does not demonstrate findings of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and consistent neglect of personal appearance and hygiene, which would be indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, which are symptoms of the type and degree contemplated for a 70 percent rating; nor does it demonstrate other symptoms, or their effects, of the type and degree that would justify a 70 percent rating at any time during the pendency of his claim.  See 38 C.F.R. § 4.130, DC 9413. 

There is evidence of record indicating that the Veteran has difficulty in adapting to stressful circumstances, irritability, anger, sleeping problems, hypervigilance, impaired judgment, panic attacks, and difficulty in establishing and maintaining effective social relationships.  Symptoms of the severity of chronic sleep impairment and panic attacks are the type of symptoms listed as examples of anxiety of such a severity as to warrant only a 30 percent rating.  Nor is there evidence of persistent hallucinations but, rather, sporadic findings of audio hallucinations based on the Veteran's own reports that are not consistent with the clinical findings of record.  Difficulty in establishing and maintaining effective social relationships and impaired judgment, are symptoms of the severity prescribed for the Veteran's current 50 percent rating. 

The evidence of record does not indicate that the Veteran is unable to establish or maintain effective relationships, which is a symptom of the severity noted for a 70 percent rating, as the evidence of record indicates that the Veteran has been married several times, maintains a relationship with his most recent ex-wife, maintains relationships with his friends and children, and does have some social relationships.    

Although there is competent evidence that the Veteran has had suicidal ideation, this symptom alone does not warrant a 70 percent rating in the absence of other symptoms of the type or severity prescribed for a 70 percent rating, such as obsessional rituals, illogical speech, or spatial disorientation.  Nor does the evidence show that his panic attacks or depression are of such a severity as to affect his ability to function independently, appropriately, and effectively, as he is able to live independently, maintain proper hygiene and grooming, and maintain social and familial relationships.  Nor does the evidence include any manifestations other than those listed in the diagnostic criteria which would justify a rating higher than 50 percent. 

The reported GAF scores of record vary from 50 to 60; there are outlier scores as low as 40 and as high as 65.  The Veteran was assigned a GAF score of 40 on July 22, 2004, when he was admitted for in-patient psychiatric treatment, however by July 28, 2004, when he was discharged from in-patient care, a GAF score of 50 was assigned.  Throughout the lengthy pendency of his claim he has not been assigned a GAF score lower than 50 since his in-patient treatment in July 2004.  GAF scores ranging between 50 to 60 denote moderate symptoms, and are consistent with the moderate anxiety symptomatology the Veteran suffered prior to and after December 20, 2011, and supports a 50 percent rating, rather than a higher 70 percent rating.  See Carpenter, supra.   

The Veteran is competent to report symptoms of anxiety that only require his personal knowledge as it comes to him through his senses, such as being angry, sad, or nervous.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Similarly, his ex-wife is competent to report symptoms she has observed.  See Id.  However, a lay person cannot provide competent evidence as to whether the Veteran has occupational and social impairment in most areas, or whether he has specific psychiatric symptoms, such as depression, delusions, or spatial disorientation.  Nor can a lay person medically assess the severity of a disability.  It is noted that the Veteran's ex-wife had medical training as a nurse, however she has not reported that the Veteran has the specific level of impairment discussed above to warrant a 70 percent rating for anxiety at any time during the pendency of his claim.  

Thus, the Board finds that the medical evidence of record, which directly address the criteria under which the disabilities are evaluated, is far more probative than the Veteran's and ex-wife's assessment of the severity of his anxiety disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

At no time during the pendency of the Veteran's claim has his anxiety disability met or nearly approximated the criteria for a higher 70 percent rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

As the criteria for assignment of the next higher 70 percent rating are not met, the criteria for the even higher rating of 100 percent are likewise not met. 

The preponderance of the evidence is against an evaluation in excess of 50 percent for anxiety prior to and after December 20, 2011; there is no doubt to be resolved; and a further increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

Second, if the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's anxiety disorder.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as a depressed mood and sleep impairment, are the symptoms, included in the criteria used to evaluate the Veteran's anxiety.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for vocal impairment claimed to have resulted from Department of Veterans Affairs (VA) treatment in July 2004, is denied. 

Entitlement to an initial evaluation of 50 percent, but no more, for anxiety prior to December 20, 2011, is granted. 

Entitlement to an initial evaluation in excess of 50 percent for anxiety prior to and after December 20, 2011, is denied.  


REMAND

The Veteran seeks entitlement to TDIU.  He contends that his anxiety disorder renders him unemployable.  

VA's duty to assist a claimant includes obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. §3.340.  Currently, the Veteran's anxiety disorder is rated as 50 percent disabling, his sinusitis is rated as 10 percent disabling, and his rhinitis is rated as 0 percent disabling; his combined rating is 60 percent.  

In exceptional circumstances, where the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

Given the medical and lay evidence of record indicating that the Veteran's anxiety disorder interferes with his ability to work, a VA medical examination and opinion must be provided to determine whether the Veteran cannot secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities.  See 38 C.F.R. § 3.159 (c).  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice and assistance (VCAA) letter informing him of how to substantiate his claim for a TDIU.

2.  Schedule the Veteran for a VA medical examination to determine the current impact of his service connected disabilities on his ability to work.  All necessary testing should be conducted.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  The claim folder must be made available to the examiner for review in conjunction with the examination. 

3.  If necessary, any additional development deemed appropriate should be accomplished.  Then refer TDIU claim to the Director of the Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


